 

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA > NO. 3:16-CR-254
V. : (JUDGE CAPUTO)
DAVID D. KLEPADLO, and :
DAVID D. KLEPADLO & > FILED ELECTRONICALLY
ASSOCIATES, INC. :
Defendants

DEFENDANT'S ACKNOWLEDGMENT
OF RIGHTS WAIVED BY GUILTY PLEA

1. J understand the nature of the charges to which my proposed
plea of guilty to Counts 4 and 16 of the Indictment filed in the Middle
District of Pennsylvania to be as follows: Count 4, a violation of Title
33, United States Code, § 1319(c)(4), False Statements in Violation of
the Clean Water Act, and Count 16, a violation of Title 18, United
States Code, § 1512(c)(2), Tampering with a Witness.

2.  Ifurther understand that there is a total maximum possible
sentence of 22 years’ imprisonment, a three year term of supervised
release, a $260,000 fine, and a $200 special assessment.

I further understand that the Judge could sentence me to a term
of supervised release, to be determined by the court, to follow any

period of incarceration. I understand that during any period of

 
 

supervised release, I will be under the supervision of a United States
Probation Officer and will be subject to certain conditions which may
restrict my freedom of movement, association, possession of weapons,
use of alcohol or controlled substances, etc. J further understand that
during any period of supervision I may be required to participate in
rehabilitative programs and will be required to make routine reports to
the Probation Officer and answer his questions truthfully and to follow
his instructions. I further understand that should I violate any
conditions of supervised release, the Court may revoke my supervised
release and impose a further prison term.

I understand that in determining my sentence, the Court is
obligated to calculate the applicable sentencing guidelines range and to
consider that range, possible departures under the Sentencing
Guidelines, and other sentencing factors under 18 U.S.C. Section 3553
(a).

I understand that as a result of this conviction I may lose valuable
civil rights including the right to vote, the right to sit on a jury, the

right to hold public office and the right to ever possess a firearm.

erbeghmzhee spect da geen neerraamasenegensunmshtedtctiy sep cemg-p pe
 

I understand that as part of my plea agreement I have waived my
right to appeal the conviction and sentence in this case.

Finally, I understand that if I am not a citizen that deportation
may be a possible consequence of a conviction.

3. [am represented by an attorney, Mark Sheppard, Esquire; I
fully understand that I have the right to be represented by an attorney
at every stage of these proceedings against me and, if necessary, one
will be appointed to represent me.

4. I further understand the following:

I have the right to plead not guilty and persist in that plea;

° I have the right to a jury trial;

° I have the right to be represented by counsel at trial and at all
stages of this case;

° I have the right at trial to confront and cross-examine witnesses
against me;

° I have the right at trial to be protected from compelled self-

incrimination;

° I have the right at trial to testify and present evidence;

 
 

° I have the right to compel the attendance of witnesses on my
behalf and to subpoena records in my defense for trial;

° I recognize that I have the right to move to suppress the evidence
against me,

° I realize that, by pleading guilty, I am giving up all of these rights,
and there will not be a trial of any kind.

5. IT understand that if I enter a plea of guilty to Counts 4 and
16 of the Indictment, there will not be a further trial of any kind so that
by pleading guilty, I am waiving the right to a trial.

6. Ihave discussed these matters with my attorney and am
satisfied with his representation of me in these proceedings.

7. No promise, threats or any other inducements of any kind
have been made to me in regard to my plea of guilty, apart from the
plea agreement. I am entering into this plea voluntarily with full
knowledge of what rights I am giving up.

8. Iam aware that, by entering a plea of guilty, I am admitting
that what the Government says about me in Counts 4 and 16 of the
Indictment is true and that I did, in fact, commit the offenses with

which I am charged.

 
 

 

 

 

9. I understand that if I enter a plea of guilty to Counts 4 and
16 of the Indictment, the Court may ask me questions about the
offenses to which I have pleaded, and if I answer these questions falsely
under oath, my answers later may be used against me in a prosecution
for perjury or false statement.

I fully understand the foregoing statement, consisting of five (5)

typewritten pages.

ACKNOWLEDGMENTS

I have read this agreement and carefully reviewed every part of it
with my attorney. I fully understand it and I voluntarily agree to it.

Date: Z| L411 & -
David D. Klepadlo, Individually

and David D. Klepadlo as President
and authorized representative of
David D. Klepadlo and Associates, Inc.

 

I am the defendant’s counsel. I have carefully reviewed every part of

this statement with the defendant. (/
Date: [L-'§- lf Ae
Mark Shepp! quire
Counsel for David . Klepadlo,
Individually and David D.
Klepadlo as President and authorized

representative of David D. Klepadlo
and Associates, Inc.

 
